By Division C, composed of Justices DAW-KINS, ST. PAUL, and THOMPSON.
ST. PAUL, J.
By the will of the deceased the naked ownership of certain negotiable bonds was left share and share alike to a son and daughter, and the usufruct thereof to his widow for life. By consent the bonds were deposited with a banker, the interest thereof to be paid to the widow during her life, and the bonds to be turned over to the son and daughter at her death.
During the life of the widow the son was divorced by his own wife; and thereupon the son transferred and assigned in due form to his divorced wife all his title and interest *1027in ancl to the bonds so deposited, in part reimbursement of an indebtedness by him' to his divorced wife aforesaid.
Of this transfer, and assignment due notice was given to the depositary, who accepted the same, and advised the wife that upon tho death of the widow the share of the son would be turned over to her, in accordance with the assignment aforesaid.
When the widow died, the son’s wife called for her securities; but the depositary, with the customary and laudable caution of a prudent banker, insisted that some notice of her claim should be brought home to the divorced husband, who was then out of the state.
Whereupon the wife took a rule upon the depositary to have the stock turned over; and -knowledge thereof was in some way brought home to the husband. The latter wired the court that he would look after his own interest, and Wired the depositary that he had assigned the bonds to som'e third person; but neither he nor the alleged as-signee have ever appeared to defend his alleged interest in the bonds, although they had ample time to do so; and so the rule was made absolute.
It is manifest that, after notice of the assignment and acceptance thereof by the banker, the latter then held the bonds as a deposit for account of the wife. And accordingly article 2950 of the Civil Cbde is directly in point and operates to protect the depositary. It reads as follows:
O. C. 2950. “He [the depositary] cannot require him who made the deposit to prove that he was the owner of the thing. Yet if he discovers that the thing was stolen and who the owner of it is, he must give him notice of the deposit, requiring him to claim within due time. If the owner, having received due notice, neglects to claim the deposit, the depositary is fully exonerated on returning it to the person from whom he received it.”
See, also, C. C. art. 2934.
This is statutory in this state, but it is, after all, only common sense and simple justice.
Decree.
The judgment appealed from is therefore affirmed.